Citation Nr: 1414596	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  04-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for sinusitis, and if so, whether service connection is warranted.

2.  Entitlement to service connection for chorioretinal scars.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pernicious anemia with intrinsic factor antibodies, including as due to undiagnosed illness and secondary to service-connected ulcerative colitis.

5.  Entitlement to service connection for pre-diabetes, including as due to undiagnosed illness and secondary to service-connected hypertension and ulcerative colitis.

6.  Entitlement to service connection for diabetes, including as due to undiagnosed illness and secondary to service-connected hypertension and ulcerative colitis.

7.  Entitlement to an evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The veteran had active military service from September 1979 to September 1983 and from May 1985 to October 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  In November 2001, the RO, in pertinent part, denied service connection for an eye disorder claimed as floaters and residual ammonia chemical burns resulting in decreased visual acuity. The Veteran testified at an August 2005 Travel Board hearing; the hearing transcript has been associated with the claims file.  The Board remanded the case to the RO for further development in July 2007.  In a July 2009 decision, the Board, in pertinent part, granted service connection for vitreous floaters but denied service connection for chorioretinal scars.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  In a November 2011 Memorandum Decision, the Court remanded the service connection claim for chorioretinal scars, but confirmed the other matter the Veteran had appealed.  

While this claim was on appeal, in July 2009 the RO denied service connection for a low back disability.  A September 2012 statement of the case references a notice of disagreement submitted by the Veteran with respect to this claim in October 2009.  Also, in a June 2012 rating decision, the RO denied entitlement to an increased rating in excess of 10 percent for hypertension, and also denied service connection for pre-diabetes, diabetes, hemorrhoids, sinusitis, and pernicious anemia.  In July 2012 the Veteran submitted a written statement disagreeing with all issues in the June 2012 rating decision.  The RO subsequently granted service connection for hemorrhoids in September 2012; thus there remains no case or controversy with respect to the hemorrhoids service connection claim.  In September 2012 the RO issued a statement of the case regarding the claims for an increased rating in excess of 10 percent for hypertension, and service connection for pre-diabetes, diabetes, hemorrhoids, sinusitis, and pernicious anemia.  The Veteran wrote a letter to his local congressman in October 2012 that was forwarded to the Board in November 2012.  The letter noted that the Veteran had indicated that he wanted a local hearing regarding his service connection claims for sinusitis, pernicious anemia, pre-diabetes, and diabetes, and increased rating for hypertension.  Although the Veteran did not submit a formal substantive appeal, he has communicated that he wanted to continue his appeal.  Thus, the requirement that he file a formal substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45   (2009) (holding that 38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional).

The issue of entitlement to an increased rating in excess of 10 percent for ulcerative colitis has been raised by the record by a September 2009 statement received in July 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the service connection claim for an eye disorder, to include chorioretinal scars in July 2007 so that a VA examination could be provided to address the etiology of this disability.  It was noted that at the personal hearing in August 2005, the Veteran testified that he was treated for chemical burns to his eyes from ammonia in service, and believes that his vision has been affected by these problems.  The service treatment records confirm that he was treated after ammonia splashed in his eyes in October 2001.  The Veteran also submitted a private examination report, dated in June 2005, which showed two nonspecific chorioretinal scars in the right eye which were not visually significant.  On remand, an examination was provided in November 2008, at which time the examiner found that there were no chorioretinal scars observed.  The Board subsequently denied the claim in July 2009.

In November 2011, the Court has remanded this matter noting that the examiner in November 2008 did not consider the Veteran's lay statements relating his chorioretinal scars to exposure to ammonia, fumes, toxic gas, and spray paint in service.  Thus, the case is remanded again.

Regarding the claims for an increased rating in excess of 10 percent for hypertension, and service connection for a low back disability, pre-diabetes, diabetes, hemorrhoids, sinusitis, and pernicious anemia, the Veteran requested a local RO hearing addressing these matters in statements dated in August 2012 and October 2012.  Thus, a hearing should be scheduled for the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA ophthalmologic examination to determine the nature and etiology of any current chorioretinal scars.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken.  

The examiner should review the entire record and provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any chorioretinal scars had their clinical onset during active service, or are related to any in-service disease, event, or injury, including exposure to ammonia, fumes, toxic gas, and/or spray paint in service.  

In providing this opinion, the examiner should acknowledge the Veteran's testimony regarding exposure to ammonia, fumes, toxic gas, and spray paint in service.  

(b)  If the answer to the above question is negative, please state whether it is at least as likely as not (50 percent or greater probability) that any current chorioretinal scars were caused by his hypertension.

(c)  If the answer to the above question(s) is negative, please state whether it is at least as likely as not (50 percent or greater probability) that any current chorioretinal scars were aggravated (permanently worsened) by his hypertension. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Schedule the Veteran for a local RO hearing regarding his claims for an increased rating in excess of 10 percent for hypertension, and service connection for a low back disability, pre-diabetes, diabetes, sinusitis, and pernicious anemia, as requested on written statements dated in August 2012 and October 2012.

4.  Conduct any further development deemed appropriate for the claims for an increased rating in excess of 10 percent for hypertension, and service connection for a low back disability, pre-diabetes, diabetes, sinusitis, and pernicious anemia.

5.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


